                               


                        1         MICHAEL HOFFMAN, Bar No. 162496
                                  CONOR D. MACK, Bar No. 253878
                        2         MICHAEL B. MOORE, State Bar No. 319001
                                  ARENA HOFFMAN LLP
                        3         220 Montgomery Street, Suite 905
                                  San Francisco, CA 94104
                        4         Telephone:    415.433.1414
                                  Facsimile:    415.520.0446
                        5         Email:        mhoffman@arenahoffman.com
                                                cmack@arenahoffman.com
                        6
                                  Attorneys for Defendant
                        7         AUTOZONE, INC.
                        8
                                                                   UNITED STATES DISTRICT COURT
                        9
                                                                   EASTERN DISTRICT OF CALIFORNIA
                     10

                     11           GLENN BLACKMAN,                                  Case No. 2:17-cv-00659-JAM-DB
                     12                               Plaintiff,                   ORDER GRANTING DEFENDANT’S
                     13                  v.                                        REQUEST TO SEAL, REMOVE OR
                                                                                   REPLACE DOCUMENTS
                     14           AUTOZONE, INC., and DOES 1 through
                                  20, inclusive,                                   Trial:         March 25, 2019
                     15                                                            Time:          9:00 A.M.
                                                      Defendants.                  Crtrm:         6
                     16

                     17                                                            Hon. John A. Mendez

                     18                  On March 18, 2019, Defendant AutoZone Inc., filed a Request to Seal, Remove or Replace

                     19           Documents that were inadvertently filed without the appropriate redactions of personal identifiers.

                     20           After considering the papers filed in support of the Request:

                     21                  IT IS HEREBY ORDERED: Defendant’s Request to Seal, Remove or Replace Documents is

                     22           GRANTED. The Clerk is directed to remove Exhibits A – I in support of Defendant’s Motions In

                     23           Limine Nos. 1 – 8, currently filed as Docket Nos. 32-2 and 39-2 from the Docket.

                     24           Dated: 3/19/2019

                     25                                                                  /s/ John A. Mendez
                                                                                       UNITED STATES DISTRICT COURT
                     26

                     27
                                   
                     28
    ARENA HOFFMAN LLP             [PROPOSED] ORDER                                                          Case No. 2:17‐cv‐00659‐JAM‐DB
     220 Montgomery Street
            Suite 905
    San Francisco, CA 94104
          415.433.1414
                                   
 
                                   
